Citation Nr: 1705061	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  12-22 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Navy from April 1966 to November 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Board notes that the Veteran requested a videoconference hearing but later withdrew his request in a February 2013 letter.  Therefore, this issue is properly before the Board.


FINDING OF FACT

It is at least as likely as not that the Veteran's Parkinson's disease is causally related to his active duty service. 


CONCLUSION OF LAW

The criteria for service connection for Parkinson's disease are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.   Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2016).  As this decision grants the full benefit sough on appeal, the Board need not discuss the VCAA notice requirements. 

II.   Service Connection

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d) (2016).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Parkinson's disease is not listed among the "chronic diseases" under 38 C.F.R. § 3.309 (a); therefore, 38 C.F.R. § 3.303 (b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a disease noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, not including Parkinson's disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Presumptive service connection on the basis of herbicide exposure is provided for specified diseases, manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307 (d) are also satisfied: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, 
Ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309 (e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals for Veteran's Claims (Court) stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Contentions

The Veteran contends that his Parkinson's disease is due to herbicide exposure (Agent Orange) while serving during the Vietnam era.  He asserts that he was exposed to herbicides while serving aboard the USS Blandy.  He reported that he was at sea and on shore in Vietnam but cannot recall if he got off the ship.  

Analysis

Applicable law provides that a Veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service. "Service in the Republic of Vietnam" includes service in the waters off shore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).

A veteran must actually set foot within the land borders of Vietnam, to include the inland waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97.  The Board notes that the U.S. Court of Appeals for Veterans Claims (Court) has recently issued a decision finding VA's policy of defining inland waterways to exclude a number of harbors connected to Vietnam, including Da Nang Harbor, to be inconsistent with the section 3.307(a)(6)(iii).  See Gray v. McDonald, 27 Vet. App. 313 (2015).  However, here, there is no evidence to establish, and the Veteran himself does not assert, that the USS Blandy was within the Vietnam inland waterways or within any of the harbors, and therefore this precedent does not apply to this Veteran's case. 

The Board finds that the weight of the competent and credible evidence establishes that the Veteran did not have service in the Republic of Vietnam and he served in the waters offshore.  His service records confirm that he served aboard USS Blandy and the Board concedes that this ship was in the official waters of Vietnam and was often close to shore; however, there is no conclusive evidence that the Veteran served on land in Vietnam or in the inland waterways of Vietnam.  The Board again notes that the Veteran has not alleged that he served on the inland waterways of Vietnam and cannot remember whether he set foot within the land borders of Vietnam. 

A memorandum from DPRIS indicates that the command history of USS Blandy was reviewed.  The history revealed that in preparation for her future deployment off Vietnam, the USS Blandy underwent intensive training in the annual SPRINGBOARD exercise in the Caribbean during January and February 1969.  In March 1968, the USS Blandy began a seven month voyage to the Western Pacific (WESTPAC).  Being the only five-inch, fifty-four caliber gunship in Destroyer Division 21, the ship was immediately assigned to the gunline upon her arrival off Vietnam.  The USS Blandy's first post was fire support ship for the Third Marine Division operating at the Demilitarized Zone (DMZ), where she spent sixty of her 82 days on the line.  Sandwiched between four different tours on the gunline she spent nineteen straight days on Sea Dragon operations, ranging off the coast of North Vietnam as far north as the 19th parallel.  The USS Blandy left her final duty station October 1, 1968.  The history does not document that the ship docked, transited inland waterways or that personnel stepped foot in the Republic of Vietnam.  Research conducted using the Dictionary of American naval Fighting Vessels and the 1968 command history for the UUS Blandy show that the USS Blandy was in the waters off Vietnam from May 12, 1968 to May 29, 1968, June 9. 1968 to June 28, 1968, July 13, 1968 to August 23, 1968 and from September 23, 1968 to October 1, 1968.  

VA maintains a list of U.S. Navy and Coast Guard ships associated with military service in Vietnam and possible exposure to Agent Orange based on military records.  Ships that were part of the Mobile Riverine Force or Inshore Fire Support (ISF) Division 93, or had one of the designations as set forth on the list, operated on the inland waterways of Vietnam.  Veterans whose military records confirm they were aboard these ships qualify for presumption of herbicide exposure.  See http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp.

VA's ship list is intended to provide VA regional offices with a resource for determining whether a particular US Navy or Coast Guard Veteran of the Vietnam era is eligible for the presumption of herbicide exposure based on operations of the Veteran's ship.  According to 38 CFR § 3.307(a)(6)(iii), eligibility for the presumption of herbicide exposure requires that a Veteran's military service involved "duty or visitation in the Republic of Vietnam" between January 9, 1962 and May 7, 1975.  This includes service within the country of Vietnam itself or aboard a ship that operated on the inland waterways of Vietnam.  However, this does not include service aboard a large ocean-going ship that operated only on the offshore waters of Vietnam, unless evidence shows that a Veteran went ashore.  Inland waterways include the rivers, canals, estuaries, delta areas, and enclosed bays of Vietnam.  They do not include open deep-water harbors such as those at Nha Trang, Cam Ranh, or Vung Tau.  These are considered to be part of the offshore waters of Vietnam because of their deep-water anchorage capabilities and open access to the South China Sea. 

The list contains five categories of ships that operated on the waters of Vietnam.  A ship is placed on this list when documentary evidence shows that it fits into a particular category.  The required evidence can come from an official ship history, deck logs, cruise books, Captain's letters, or similar documents.  A specific ship may be listed in more than one category, based on its activities.  Evidence requirements for the presumption of herbicide exposure may vary depending on what dates the Veteran was aboard and what ship activity occurred on those dates.  Ship categories include: (1) Ships operating primarily or exclusively on Vietnam's inland waterways; (2) Ships operating temporarily on Vietnam's inland waterways; (3) Ships that docked to shore or pier in Vietnam; (4) Ships operating on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore; and (5) Ships operating on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore.

The service personal records show that the Veteran served aboard the USS Blandy; however, the evidence does not establish that the Veteran went ashore to assist civilians and the Veteran does not contend that he went ashore.  Specifically, he has indicated that he cannot remember as his Parkinson's disease affects his memory. 

Additionally, there is no evidence, and the Veteran himself does not contend, that the USS Blandy operated primarily or exclusively or even temporarily on Vietnam's inland waterways.  The evidence does not establish that during the time period the Veteran was aboard the ship, the ships docked to shore or pier in Vietnam.  There is no evidence that the Veteran went ashore.

Therefore, the Board finds that the weight of the evidence establishes that USS Blandy was an off shore "blue water" vessel during the time period the Veteran was aboard the ship.  The Board in this regard is bound by VA's General Counsel Opinion and the Federal Circuit's decision in Haas v. Peake, 525 F. 3d. 1168 (Fed. Cir. 2008) upholding that determination that service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam does not constitute service in the Republic of Vietnam.  See VAOPGCPREC 27-97.

There is no presumption for exposure to herbicides for ships off shore.  Unfortunately, the Veteran's service on a deep-water or blue water naval vessel in waters off the shore of the Republic of Vietnam in and of itself cannot constitute service in the Republic of Vietnam for purposes of 38 U.S.C. § 101 (29)(A).  See VAOPGCPREC 27-97.  Thus, the Veteran is not presumed to have been exposed to herbicides during his active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6)(iii).

The Secretary has determined that the evidence available at this time does not support establishing a presumption of exposure to herbicides for Blue Water Navy Vietnam Veterans.  The Secretary's decision is based on careful review of a May 2011 Institute of Medicine (IOM) of the National Academy of Sciences report entitled "Blue Water Navy Vietnam Veterans and Agent Orange Exposure."  This report was completed at the request of VA.  The IOM reviewed a wide range of data sources and concluded that there is insufficient evidence to determine whether Blue Water Navy Veterans were exposed to Agent Orange-associated herbicides during the Vietnam War. 

The Secretary's determination not to establish a presumption of exposure for these veterans does not in any way preclude VA from granting service connection on a case-by-case basis for diseases and conditions associated with Agent Orange exposure, nor does it change any existing rights or procedures. 

To the extent that the Veteran contends that he was exposed to herbicides while aboard USS Blandy, the Board affords these assertions no probative value.  While the Veteran is competent to describe an observable event such as having a substance touch his skin or using water, the Board finds that the Veteran has not shown that he has the requisite expertise to identify a chemical substance.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical or scientific expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  There is no evidence of record that the Veteran has the expertise to identify the substances he may have been exposed to without scientific training or the use of scientific testing to identify a substance he came into contact with.  Thus, his statements that he was exposed to herbicides (Agent Orange) are not competent and have no probative value. 

Consequently, the Veteran's claim of service connection for Parkinson's disease does not fall within the purview of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, which provides for establishing service connection for certain diseases, including Parkinson's disease, on a presumptive basis based on herbicide exposure therein for veterans who served in Vietnam.

Although the evidence does not support a presumptive link between the Veteran's claimed disorder and his active service, the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Here, the evidence of record establishes that the Veteran was diagnosed with Parkinson's disease in May 2003.  Therefore, the first element of service connection is met.

Given the Veteran's assertions regarding his belief that he was exposed to herbicides in service in a particular manner, the Board sought an independent medical opinion in December 2016.  The examiner stated that currently there is limited evidence that is suggestive that exposure to Agent Orange and other associated herbicides during the Vietnam War is associated with increased risk of developing parkinsonians symptoms; however, of note, the VA recognizes Parkinson's disease as a condition associated with exposure to Agent Orange or other herbicides during military service.  After carefully reviewing the record for this specific Veteran and associated studies submitted by same, the examiner then opined that it is at least as likely as not that his neurological condition, specifically Parkinson's disease, is causally related to his active duty service to specifically include his service in the blue waters of Vietnam on the USS Blandy.  As the examination was based on a review of the Veteran's entire record, the Board finds this independent medical opinion to be highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

There are no other opinions of record addressing the issue of direct causation for Parkinson's disease.  

Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that entitlement to service connection on a direct basis for Parkinson's disease is warranted. 


ORDER

Entitlement to service connection for Parkinson's disease is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


